Exhibit 10(z)

AMENDMENT DATED AS OF DECEMBER 18, 2005
TO THE EXECUTIVE RETENTION EMPLOYMENT
AGREEMENT (THE "AGREEMENT") DATED AS OF JUNE 10, 2002
BY AND BETWEEN FPL GROUP, INC. (THE "COMPANY")
AND MORAY P. DEWHURST (THE "EXECUTIVE")

WHEREAS, the Company is considering entering into a Agreement and Plan of Merger
among FPL Group, Inc., Constellation Energy Group, Inc. and Merger Sub that is
expected to be dated on or about December 19, 2005 (the "Merger Agreement"); and

WHEREAS, the Company and the Executive agree that execution and delivery of the
Merger Agreement by the Company, the approval by the Company's shareholders of
the transactions contemplated by the Merger Agreement (the "Transactions")
and/or the consummation of the Transactions should not constitute a Change in
Control (as defined in the Agreement) or a Potential Change in Control (as
defined in the Agreement) other than in accordance with the terms of this
Amendment.

NOW THEREFORE, for the good and valuable consideration, the receipt of which is
hereby acknowledged by the parties, the Company and the Executive hereby agree
as follows:

1.  Amendment to the Agreement.  Section 1 of the Agreement is hereby amended by
adding the following to the end thereof:

Notwithstanding anything to the contrary contained herein, the execution and
delivery of the Agreement and Plan of Merger among FPL Group, Inc.,
Constellation Energy Group, Inc. and Merger Sub that is expected to be dated on
or about December 19, 2005 (the "Merger Agreement") by the Company, the approval
by the Company's shareholders of the transactions contemplated by the Merger
Agreement (the "Transactions") and/or the consummation of any the Transactions
shall not constitute a Change in Control or a Potential Change in Control and
the Effective Date of the Agreement shall not occur in connection or as a
consequence therewith; provided that the Executive shall be entitled to the
benefits and protections of Section 11 if the Effective Date would have occurred
but for the application of this sentence of Section 1.

2.  Rescission of Amendment.  The Executive may rescind the addition to Section
1 of the Agreement implemented by this Amendment if, during the Rescission
Period (as defined in Section 4, below), (i) the Executive's employment with the
Company and its affiliates is either terminated by the Company and its
affiliates for any reason other than due to death, Disability (as defined in
Section 4, below) or for Cause (as defined in Section 4, below) or (ii) a
Rescission Event occurs (an event described in (i) or (ii) hereof being referred
to herein as a "Qualifying Event"). To exercise this rescission right, the
Executive must provide written notice to the Company within 30 days of the
effective date of the applicable Qualifying Event.

3.  

Effect of Rescission.  If the Executive validly rescinds the addition to Section
1 of the Agreement implemented by this Amendment, the Executive shall be
entitled to all the benefits and protections that would have been provided to
the Executive under the Agreement if this Amendment were never put into effect;
provided that (i) the Executive shall not be entitled to receive the benefits,
awards or increased payments that would have been required to have been made or
provided to the Executive under Section 5 of the Agreement prior to the
Executive's date of rescission (the "Forgone Awards") and (ii) the Executive's
failure to receive the Forgone Awards may not serve as a basis for claiming Good
Reason (as defined in the Section 7(c) of the Agreement) under the Agreement.
For the sake of clarity and except as specifically provided in the preceding
sentence, if the Executive validly rescinds the addition to Section 1 of the
Agreement implemented by this Amendment, (A) the Executive shall be entitled to
any benefits that would have been provided under the Agreement in connection
with the execution and delivery of the Merger Agreement, the approval by the
Company's shareholders of the Transactions and the consummation of the
Transactions, (B) the Executive shall be entitled to receive any termination
benefits that would have been provided under the Agreement in connection with
the Executive's termination of employment and (C) the Executive may claim the
existence of Good Reason under the Agreement based on events occurring prior to
the Executive's date of rescission.



4.  Definitions.  For purposes of Section 2 of this Amendment only:

(i)  "Cause" means (I) repeated failure by the Executive to perform his
substantial employment duties (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive's part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such violations or (ii) the conviction of the Executive of a
felony involving an act of dishonesty intended to result in substantial personal
enrichment at the expense of the Company or its affiliated companies;

(ii)  "Rescission Event" means the occurrence of any of the following events
without the Executive's written consent: (A) any reduction in the Executive's
base salary, annual target bonus opportunity or annual long term incentive
opportunity, in each case, as in effect on the date hereof, (B) a relocation of
20 miles or more of the Executive's primary place of employment on the date
hereof, (C) the failure for any reason of Lewis Hay to serve (I) as Chief
Executive Officer of the Company prior to consummation of the Transactions or
(II) as Chief Executive Officer of the ultimate parent company of the Company
(or its successor) after the consummation of the Transaction, (D) as of the one
year anniversary of the consummation of the Transactions there shall be any
material diminution or adverse change to the Executive's titles, duties,
responsibilities or reporting requirements from those in effect as of the date
hereof (whether or not such a diminution exists prior to the one year
anniversary of the consummation of the Transactions so long as the Executive's
titles, duties, responsibilities and reporting requirements are restored prior
to such one year anniversary); provided further that a "Rescission Event" shall
not be deemed to exist pursuant to Clauses (A) or (B) unless the Executive
provides the Company with written notice within 30 days of the occurrence of the
event that purportedly constitutes the Rescission Event or pursuant to (D)
unless the Executive provides the Company with written notice within 30 days
after the first anniversary of the consummation of the Transactions of the event
that purportedly constitutes the Rescission Event and the Company or its
affiliates fails to fully cure any such event within 10 business days of receipt
of such notice;

(iii)  "Disability" means the absence of the Executive from the Executive's
duties with the Company and its affiliates for 180 consecutive business days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably); and

(iv)  "Rescission Period" means the period commencing on the date hereof and
ending on the earlier of (i) the third anniversary of the consummation of the
Transactions and (ii) the termination or abandonment of the Transactions.

5.  Section 409A.  The Executive and the Company agree to mutually cooperate and
negotiate in good faith to make, in a timely fashion, such amendments to the
terms of the Agreement as may be necessary, in the reasonable judgment of each
of the Company and the Executive, to avoid the imposition of penalties and
additional taxes under Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"); it being the intent of the parties that neither the
Company nor the Executive shall be subject to penalties or taxes under Section
409A of the Code by virtue of the provisions of this Agreement and that, insofar
as is possible without the incurrence of any expenses by the Company not
contemplated under the Agreement as in effect on December 15, 2005, the
Executive shall be provided with payments and benefits under this Agreement as
amended as herein that are substantially economically equivalent to the payments
and benefits which would be payable to the Executive absent both this Amendment
and the requirements of Section 409A of the Code.

6.  Effective Date.  This Amendment shall be effective as of the date hereof and
shall terminate on January 31, 2006 if the Merger Agreement has not been fully
executed and delivered by all parties thereto

7.  Miscellaneous.  This Amendment shall be governed by and construed in
accordance with the laws of Florida, without reference to principles of conflict
of laws. This Amendment may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid
addressed as follows:

 

If to the Executive:

     

Moray P. Dewhurst

 

Most recent address on Company records

     

If to the Company:

     

FPL Group, Inc.

 

700 Universe Boulevard

 

Juno Beach, Florida 33408

 

Attention: Vice President, Human Resources

 

or such other address as either party shall have furnished to the other in
accordance herewith. Notice and communication shall be effective when actually
received by the addressee.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to authorization from the Board of Directors, the Company has caused
this Amendment to be executed in its name and on its behalf all as of the day
and year first written above.

 

EXECUTIVE

         

By

MORAY P. DEWHURST







   

Moray P. Dewhurst

             

FPL GROUP, INC.

         

By

ROBERT H. ESCOTO







   

Robert H. Escoto